DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a substrate processing system and a method of use.  Independent Claims 1, 11, and 20 identify the following uniquely distinct combination of features:
Claims 1 and 20: “a plurality of alignment hubs disposed within the transfer region, wherein: a respective one of the plurality of alignment hubs is positioned between each adjacent pair of the plurality of substrate supports; and each of the plurality of alignment hubs comprises a substrate receiving surface,” in combination with the other respective claim limitations.
Claim 11: “rotating the first shaft in a first direction about a central axis of the central hub to move the arm of the plurality of arms to recess the substrate towards the housing of the central hub; rotating the second shaft in a second direction about the central axis of the central hub to rotate the housing of the central hub towards a second substrate support of the substrate processing system; co-rotating the first shaft and the second shaft in the second direction about the central axis to reposition the substrate to rotate the housing of the central hub, the arm of the plurality of arms, and the substrate towards the second substrate support of the substrate processing system,” in combination with the other claim limitations.

The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD P JARRETT/Primary Examiner, Art Unit 3652